DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
 Allowable Subject Matter
Claims 16-19, 22-29, and 32-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the best prior art, Lacoste et al. (U.S. PG-Pub No. 2011/0157667) teaches a method of projection comprising:
combining Fourier domain data representative of a 2D image with Fourier domain data having a first lensing effect to produce first holographic data (Paragraph 0079: “The additional step is to multiply the hologram data by a conjugate of the distorted wavefront, which may be determined from a ray tracing simulation software package such as ZEMAX. In some preferred embodiments the (conjugate) wavefront correction data is stored in non-volatile memory”; Paragraph 0092); and
providing a first spatially modulated light beam to a first region of a viewing plane by a method comprising
spatially modulating light with the first holographic data to form the first spatially modulated light beam (Paragraph 0060; Paragraph 0085: “A digital signal processor 712 inputs image data defining images in one or more two-dimensional planes (or in embodiments 3D image data which is then sliced 
redirecting the first spatially modulated light beam using an optical combiner by illuminating a first region of the optical combiner with the first spatially modulated beam, the optical combiner having a spatially variant optical power, the optical combiner redirecting the first spatially modulated light beam to the first region of a viewing plane to provide a first image corresponding to the 2D image at the first region of the viewing plane (Paragraph 0085-0087),
wherein the first lensing effect compensates at the first region of the viewing plane for the optical power of the first region of the optical combiner (Paragraph 0092: “the wavefront is directly controlled by the hologram pattern displayed on the SLM this makes it possible to correct for aberrations in the optical system by appropriate modification of the holograms, by storing and applying a wavefront correction”).
Lacoste fails to teach or reasonably suggest a second region having a second optical power resulting from a curvature of the combiner in the second region thereof, the second optical power being different from the first optical power as a result of the curvature in the second region being different than the curvature in the first region.
Thus, the prior art of record, taken alone or in combination, fails to teach the combined details of claim 16, specifically including the limitation “redirecting the first spatially modulated light beam using an optical combiner having a first region having a first optical power resulting from a curvature of the combiner in the first region thereof, and a second region having a second optical power resulting from a curvature of the combiner in the second region thereof, the second optical power being different from the first optical power as a result of the curvature in the second region being different than the curvature in the first region.”
Regarding claim 26, the best prior art, Lacoste, teaches a projector comprising:

one or more spatial light modulators (702), the one or more spatial light modulators together comprising a first array of pixels arranged to represent the first holographic data, the first array of pixels of the spatial light modulator being configured to spatially modulate light with the first holographic data to provide a first spatially modulated light beam (See e.g. Figs. 5, 7, and 8; Paragraph 0085: “A digital signal processor 712 inputs image data defining images in one or more two-dimensional planes (or in embodiments 3D image data which is then sliced into a plurality 2D image planes), and converts this image data into hologram data for display on SLM 702, in preferred embodiments using an OSPR-type procedure as described above”); 
an optical combiner (704, 706, 1014, 1016) having spatially variant optical power (See e.g. Figs. 5, 7, and 8; Paragraph 0085-0087), wherein the optical combiner comprises a first region having an optical power, the optical combiner being configured to be illuminated by the first spatially modulated light beam in the first region thereof and redirect the first spatially modulated light beam to a first region of a viewing plane to provide a first image corresponding to the 2D image at the first region of the viewing plane (See e.g. Figs. 5, 7, and 8; Paragraph 0085-0087: “An image of the SLM plane, which is the hologram plane, is formed at plane 708, comprising a reduced size version of the hologram (SLM)”);
wherein the first lensing effect compensates at the first region of the viewing plane for the optical power of the first region of the optical combiner (Paragraph 0092: “the wavefront is directly controlled by the hologram pattern displayed on the SLM this makes it possible to correct for aberrations in the optical system by appropriate modification of the holograms, by storing and applying a wavefront correction”).
a second region having a second optical power resulting from a curvature of the combiner in the second region thereof, the second optical power being different from the first optical power as a result of the curvature in the second region being different than the curvature in the first region.
Thus, the prior art of record, taken alone or in combination, fails to teach the combined details of claim 26, specifically including the limitation “the optical combiner comprises a first region having a first optical power resulting from a curvature of the combiner in the first region thereof, and a second region having a second optical power resulting from a curvature of the combiner in the second region thereof, the second optical power being different from the first optical power as a result of the curvature in the second region being different than the curvature in the first region.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896